 



Exhibit 10.19
FIRST AMENDMENT TO
BAKER HUGHES INCORPORATED SUPPLEMENTAL RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2005)
     THIS AGREEMENT by Baker Hughes Incorporated (the “Company”),
W I T N E S S E T H:
     WHEREAS, the Company sponsors the Baker Hughes Incorporated Supplemental
Retirement Plan (the "Plan”); and
     WHEREAS, pursuant to Section 14.04 of the Plan, the Company has the right
to amend the Plan; and
     WHEREAS, the Company desires to amend the Plan;
     NOW, THEREFORE, the Company agrees that, effective commencing with the 2007
Plan Year, Section 4.01 of the Plan is completely amended and restated to
provide as follows:
     4.01 Company Matching Deferrals. For the 2007 and subsequent Plan Years, if
the Participant makes the maximum pre-tax elective deferral under the Thrift
Plan permitted under Section 402(g) of the Code (or other applicable legal
limitation) and the Participant elects to defer pursuant to Section 3.01(a) or
Section 3.01(b), the Company shall make a Company Matching Deferral on his
behalf in an amount equal to (A) minus (B) where (A) is five percent of the
Participant’s Base Compensation and Bonus for the Plan Year (whether or not
deferred under the Plan or the Thrift Plan) and (B) is the amount of matching
contributions made for the Participant for the Plan Year under the Thrift Plan.
If the Participant does not make the maximum pre-tax elective deferral under the
Thrift Plan permitted under Section 402(g) of the Code (or other applicable
legal limitation) and the Participant elects to defer pursuant to
Section 3.01(a) or Section 3.01(b), the Company shall make a Company Matching
Deferral on his behalf in an amount equal to (A) minus (B) where (A) is five
percent of the Participant’s Base Compensation and Bonus for the Plan Year
(whether or not deferred under the Plan or the Thrift Plan) and (B) is the
maximum amount of matching contributions that would have been made for the
Participant for the Plan Year had he contributed the maximum pre-tax deferral
under the Thrift Plan permitted under Section 402(g) of the Code (or other
applicable legal limitation). Company Matching Deferrals made on a Participant’s
behalf pursuant to this Section 4.01 shall be credited to such Participant’s
Company Matching Deferral Account in one or more installments, as determined by
the Plan Administrator, as of a date or dates within the Plan Year.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
the 9th day of February 2007 but to be effective for all purposes as of the 1st
day of January 2007.

              BAKER HUGHES INCORPORATED
 
       
 
       
 
  By:   /s/ Michele Gest
 
       
 
  Name:   Michele Gest
 
  Title:   Director, Global Benefits

 